Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group III, claims 5 and 6, in the reply filed on 07/18/2022 is acknowledged. The traversal is on the ground(s) that Group II and III are linked to form a general inventive concept. This is not found persuasive because, as mentioned in the restriction requirement, 
(a) The technical feature of claim 2, which constitutes the distinguishing feature with respect to the non-inventive common subject matter, consists in also using the first polarization beam splitter for combining the beams.
This feature has the technical effect that only one polarization beam splitter is required and solves the objective problem of providing an extremely compact design.
(b) The technical features of claim 3, which constitute the difference with respect to the non-inventive common subject matter, consist in that both the reflected beam and also the transmitted beam pass through both liquid crystal regions, except in reversed orders. These features solve the objective problem of providing a design with the least possible optical components (see exemplary embodiment in figure 1).
The technical features of claim 5, which constitute the difference with respect to the non-inventive common subject matter, consist in the use of different regions of the same liquid crystal matrix and of a polarization rotator. These features have the technical effect that only one liquid crystal matrix is needed and solve the objective problem of providing a more cost efficient modulator (see exemplary embodiment in figure 3), and
(c) The technical features of claim 9 define an arrangement which corresponds to the fourth exemplary embodiment. These features have the technical effect that both the phase and the amplitude of the light can be modulated and solve the objective problem of enabling the light to be modulated more extensively.
	The requirement is still deemed proper and is therefore made FINAL. Claims 1-4 and 7-15 are withdrawn from consideration. An action on merits including claims 5/1 and 6/5/1 is as follows.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 5, which includes all limitations of base claim 1), the omitted structural positive cooperative relationships is: a second polarization beam splitter. 
In absence of essential structural positive relationship of the second polarization beam splitter, it remains uncertain as to how the second polarization beam splitter is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the second polarization beam splitter, it remains uncertain as to whether the second polarization beam splitter is structurally part of the claimed device.
	Claim 6 is necessarily rejected since it depends upon claim 5.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 5/1 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Obrebski et al (USPgPub 2007/0247691, which corresponds to WO 2005/012876, of record).
Obrebski et al disclose applicant’s claimed optical arrangement (Figs. 1, 3 and 4) including: 
	- a first liquid crystal region having a plurality of liquid crystal elements which are switchable independently of one another and by means of which a phase of incident light is changeable in a settable manner;
	- a second liquid crystal region;
	- a first polarization beam splitter (62) arranged to split incident light in a polarization- dependent manner into reflection light (66), which is reflected in the direction of the first liquid crystal region, and transmission light (65), which is transmitted in the direction of the second liquid crystal region;
	- wherein the first or a second polarization beam splitter is arranged to combine reflection light and transmission light, which have been phase-modulated by the liquid crystal regions, onto a common beam path;
wherein the first and second liquid crystal regions are different regions of the same liquid crystal matrix; 
further including at least one polarization rotator arranged to rotate a polarization of at least one of the transmission light and the reflection light in such a way that each of the transmission light and the reflection light is phase-modulated by exactly one of the two liquid crystal regions.

Claim 6/5/1 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 6/5/1, prior art of the record does not disclose applicant’s claimed optical arrangement of claim 6/5/1, which includes all limitations of base claims 1 and 5, 
wherein the transmission light and the reflection light travel along the same beam path in opposite directions, 
wherein the transmission light and the reflection light are directed successively onto both the first and second liquid crystal regions; and the at least one polarization rotator is arranged in such a way that 
- the transmission light is polarization-rotated through 90° before and after being incident on one of the first and second liquid crystal regions so that it is phase- modulated only by the other of the first and second liquid crystal regions, and 
- the reflection light is polarization-rotated through 90° before and after being incident on one of the first and second liquid crystal regions so that it is phase- modulated only by the one of the first and second liquid crystal regions, as cited in claim 6/5/1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879